Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2017

                            No. 04-17-00321-CR, 04-17-00322-CR,
                             04-17-00323-CR & 04-17-00324-CR

                                         Logan FIELD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                      Trial Court No. A16292 A16293, A16294 & A16295
                         Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant Logan Field filed separate notices of appeal for four related trial court causes
from Kerr County in appeals numbered 04-17-00321-CR, 04-17-00322-CR, 04-17-00323-CR,
and 04-17-00324-CR. Appellant moved this court to consolidate these appeals. Because each of
the Kerry County appeals pertains to the same event that occurred in Kerr County on February
12, 2016, and the same grounds for a motion to suppress, we granted Appellant’s motion in part.
We ordered Appellant and the State to file motions, briefs, and other pleadings as if the appeals
were one and to include all four appeal numbers in the style of the case. We advised the parties
that this court would include each appeal number in any further orders, but we would maintain a
separate appellate record for each appeal.
       On November 1, 2017, Appellant filed a motion for extension of time to file his brief in
these cases, and a motion to consolidate the four Kerr County appeals with five appeals from
Gillespie County numbered 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR, 04-17-00403-
CR, and 04-17-0004-CR. Those appeals are all based on the same event that occurred in
Gillespie County on July 14, 2015.
       Appellant’s motion to consolidate the Kerr County and Gillespie County appeals for
purposes of briefing and arguments is DENIED. However, this court will treat the Kerr and
Gillespie County appeals as companion cases. The two sets of appeals will be considered and
decided by the same panel at the same time.
         Appellant’s motion for extension of time to file the brief is GRANTED. Appellant’s
brief is due on November 15, 2017.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court